ORDER

PER CURIAM.
Homeowners appeal the trial court’s denial of a permanent injunction which would have prevented a chain being placed across a roadway in their subdivision.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment of the trial court pursuant to Rule 84.16(b).